The judgment of the court was pronounced by
Preston, J.
The defendant was indicted and found guilty of stealing a slave. A motion in arrest of judgment, on the ground that the place where the offence was committed was not charged with sufficient certainty, was sustained, and the State has appealed.
In support of the motion, it is stated that the words of the indictment are : “one slave named Betsy, of the value of $400, the property of John Buliler, then and there being found did feloniously and wickedly inveigle and steal, and carry away.” It is urged, that to render the time and place of the theft sufficiently certain, the adverbs then and there, should have been repeated before the words did inveigle and steal and cany away, so as to read then and there being found, did then and there inveigle, steal and carry away; for if not, the slave being then and there found, the accused might have stolen her elsewhere or at another time.
The finding of the slave was a mere circumstance attending the felonious act, and not the felonious act charged itself; and as this circumstance is stated with certainty as to time and place, and the felonious act immediately referred to it, we are inclined to think, that with this reference alone, the time and place of the felonious act itself was stated with sufficient certainly.
Be that as it may, when the whole charge is read, we find that the grand jurors did present “that Joseph J. Capers,’on the 6th day of December, 1849, at the parish of East Baton Rouge, in the Sixth Judicial District, the slave named Betsy, then and there being found, did feloniously and wickedly inveigle, steal and carry away.” This presentment of time, the 6th of December, 1849, and of place, at the parish of East Baton Rouge, is antecedent to and directly qualifies the charge “ did inveigle, steal and carry away.” The time and place specified are antecedents of nothing else than the main charge. So that it is charged with absolute certainty that the accused did inveigle, and steal and cany away the slave on the 6th of December, 1849, at the parish of East Baton Rouge, so as to exclude the possibility that the felonious act was done at any other time or place. The indictment could not possibly, therefore, have more certainty as to time and place.
The authorities referred to by the counsel of the accused, are not applicable to the present case. They intend to establish this principle, that when it requires a number of distinct facts, supposed to have been done at the same time, to constitute a crime, the time and plaee of the first act being stated, it would be *269necessary to refer the other acts to the same time and place by the words then and there. For example, if to constitute the offence charged, it was necessary to inveigle, and to steal and to carry away the slave, it is supposed the time and place of the inveigling should be stated, and that the accused then and there stole, and then and there carried away the slave. But even in this case, since the referrence of the other acts to the time and place of the first, by the copulative conjunction, would be attended with grammatical accuracy, and all the certainty used by the most exact men in their ordinary transactions, we can see no reason why the language should be iacumbered, and the charges clouded by the repetition of the adverbs.
If, however, the repetition should be held necessary in the case supposed, it is not required in the present indictment; for the statute makes each fact alleged the completion of the ci'ime. The words are, “whoever shall inveigle, steal or carry away,” &e. Even then, if legal tautology is required, where several acts are necessary to constitute a crime, it cannot be necessary in the present indictment, where the inveigling charged of itself by the statute constitutes the offence, and which act the time and place stated unquestionably qualifies.
The judgment of the district court is therefore reversed; the motion in arrest of judgment overruled, and the case remanded for further proceedings according to law; the appellee to pay the costs of the appeal.